Name: 2014/429/EU: Council Decision of 24 June 2014 on the position to be adopted on behalf of the European Union within the Association Council set up by the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, as regards the adoption of a decision by the Association Council on the inclusion in Annex XVIII of the respective geographical indications protected in the territory of the parties
 Type: Decision
 Subject Matter: European construction;  consumption;  America;  marketing;  international affairs
 Date Published: 2014-07-04

 4.7.2014 EN Official Journal of the European Union L 197/66 COUNCIL DECISION of 24 June 2014 on the position to be adopted on behalf of the European Union within the Association Council set up by the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, as regards the adoption of a decision by the Association Council on the inclusion in Annex XVIII of the respective geographical indications protected in the territory of the parties (2014/429/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other (1) (the Agreement) was initialled on 22 March 2011 and signed on 29 June 2012. (2) The Agreement, pursuant to Article 353(4) thereof, has been applied provisionally since 1 August 2013 with Nicaragua, Honduras and Panama, since 1 October 2013 with El Salvador and Costa Rica, and since 1 December 2013 with Guatemala. (3) Pursuant to Article 353(5) of the Agreement, each Party has fulfilled the requirements established in Article 244 and Article 245(1)(a) and (b), which relate to the implementation of legislation on geographical indications and the registration and protection of the relevant geographical indications as listed in Annex XVII to the Agreement. (4) Article 4 of the Agreement establishes an Association Council which is to, inter alia, oversee the fulfilment of the objectives of the Agreement and supervise its implementation. (5) Article 245(2) of the Agreement provides that the Association Council, at its first meeting, is to adopt a Decision including in Annex XVIII (Protected Geographical Indications) all names from Annex XVII (List of Names to be Applied for Protection as Geographical Indications in the Territory of the Parties) which are protected as geographical indications following their successful examination by the Parties' competent national or regional authorities (the Decision of the Association Council). (6) The Decision of the Association Council also concerns additional geographical indications from Central America, listed in the Joint Declaration, attached to the Agreement, Names that have been applied for registration as geographical indications in a Republic of a Central American Party, provided that they have been successfully registered as geographical indications in the Party of Origin and have subsequently been successfully examined by the competent authority of the Union. (7) The objections raised against the registration of Banano de Costa Rica in the Union are rejected on the ground that they either do not comply with the criteria specified in the public consultation or, where eligible, are not substantiated. No other objection was made under this public consultation. (8) It is appropriate to establish the position to be adopted on behalf of the Union within the Association Council as regards the geographical indications to be inserted in Annex XVIII of the Agreement. (9) The position of the Union should therefore be based on the attached draft Decision of the Association Council, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union within the Association Council set up by Article 4 of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other, as regards the geographical indications to be included in Annex XVIII, Part A and Part B of the Agreement, shall be based on the draft Decision of the Association Council attached to this Decision. Minor technical corrections to the draft Decision of the Association Council may be agreed to by the representatives of the Union in the Association Council, without further decision of the Council. Article 2 After its adoption, the Decision of the Association Council shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 24 June 2014. For the Council The President E. VENIZELOS (1) OJ L 346, 15.12.2012, p. 3. DRAFT DECISION No ¦/2014 OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL of [ ¦] on the Geographical Indications to be included in Annex XVIII of the Agreement THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America, on the other (the Agreement), and in particular Article 245(2) thereof, Whereas: (1) Pursuant to Article 353(4), Part IV of the Agreement has been applied provisionally since 1 August 2013 with Nicaragua, Honduras and Panama, since 1 October 2013 with El Salvador and Costa Rica, and since 1 December 2013 with Guatemala. (2) Geographical Indications of the European Union and of Central America, which have been listed under Annex XVII to the Agreement, or under the Joint Declaration Names that have been applied for registration as geographical indications in a Republic of a Central American Party, and which have since been successfully examined by the competent authorities of the other Party, shall be listed under Annex XVIII, in accordance with Title VI and Title XIII of Part IV of the Agreement, HAS DECIDED AS FOLLOWS: Sole Article Amendment of Annex XVIII The Geographical Indications listed in the Annex to this Decision shall be included in Annex XVIII, Part A and Part B to the Agreement, as provided for in the Annex to this Decision. This Decision shall enter into force on the date of its adoption. Done at ¦, on ¦. For the EU-Central America Association Council, [ ¦] For Costa Rica [ ¦] For El Salvador [ ¦] For Guatemala [ ¦] For Honduras [ ¦] For Nicaragua [ ¦] For Panama [ ¦] For the European Union ANNEX TO DECISION No ¦ OF THE EU-CENTRAL AMERICA ASSOCIATION COUNCIL ANNEX XVIII PROTECTED GEOGRAPHICAL INDICATIONS PART A Geographical indications of the EU Party protected in the Republics of the Central American Party in accordance with Title VI (Intellectual Property) of Part IV of this Agreement MEMBER STATE NAME PRODUCT DESCRIPTION OR CLASS GERMANY Bayerisches Bier Beers GERMANY MÃ ¼nchener Bier Beers GERMANY NÃ ¼rnberger BratwÃ ¼rste/NÃ ¼rnberger RostbratwÃ ¼rste Meat products (cooked, salted, smoked, etc.) IRELAND Irish Cream Spirits IRELAND Irish whiskey/Uisce Beatha/Eireannach/Irish whisky Spirits GREECE Ã Ã Ã ¶Ã ¿ (Ouzo) (1) Spirits GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos) Wines SPAIN Bierzo Wines SPAIN Brandy de Jerez Spirits SPAIN Campo de Borja Wines SPAIN CariÃ ±ena Wines SPAIN Castilla Wines SPAIN CataluÃ ±a Wines SPAIN Cava Wines SPAIN EmpordÃ ¡ (AmpurdÃ ¡n) Wines SPAIN IdiazÃ ¡bal Cheeses SPAIN JamÃ ³n de Teruel Meat products (cooked, salted, smoked, etc.) SPAIN Jerez  XÃ ©rÃ ¨s- Sherry Wines SPAIN Jijona Bread, pastry, cakes, confectionary, biscuits and other baker's wares SPAIN Jumilla Wines SPAIN La Mancha Wines SPAIN Los Pedroches Meat products (cooked, salted, smoked, etc.) SPAIN MÃ ¡laga Wines SPAIN Manzanilla  SanlÃ ºcar de Barrameda Wines SPAIN Navarra Wines SPAIN PenedÃ ©s Wines SPAIN Priorat Wines SPAIN Queso Manchego (2) Cheeses SPAIN RÃ ­as Baixas Wines SPAIN Ribera del Duero Wines SPAIN Rioja Wines SPAIN Rueda Wines SPAIN Somontano Wines SPAIN Toro Wines SPAIN TurrÃ ³n de Alicante Bread, pastry, cakes, confectionary, biscuits and other baker's wares SPAIN Utiel-Requena Wines SPAIN ValdepeÃ ±as Wines SPAIN Valencia Wines FRANCE Alsace Wines FRANCE Anjou Wines FRANCE Armagnac Spirits FRANCE Beaujolais Wines FRANCE Bordeaux Wines FRANCE Bourgogne Wines FRANCE Brie de Meaux (3) Cheeses FRANCE Cadillac Wines FRANCE Calvados Spirits FRANCE Camembert de Normandie (4) Cheeses FRANCE Canard Ã foie gras du Sud-Ouest Meat products (cooked, salted, smoked, etc.) FRANCE Chablis Wines FRANCE Champagne Wines FRANCE ChÃ ¢teauneuf-du-Pape Wines FRANCE Cognac Spirits FRANCE ComtÃ © Cheeses FRANCE CÃ ´tes de Provence Wines FRANCE CÃ ´tes du RhÃ ´ne Wines FRANCE CÃ ´tes du Roussillon Wines FRANCE Emmental de Savoie (5) Cheeses FRANCE Graves (Graves de Vayres) Wines FRANCE Haut-MÃ ©doc Wines FRANCE Huile essentielle de lavande de Haute-Provence Essential oil -Lavender FRANCE Jambon de Bayonne Meat products (cooked, salted, smoked, etc.) FRANCE Languedoc (Coteaux du Languedoc) Wines FRANCE Margaux Wines FRANCE MÃ ©doc Wines FRANCE Pommard Wines FRANCE Pruneaux d'Agen Fruit, vegetables and cereal fresh or processed  Dried cooked plums FRANCE Reblochon Cheeses FRANCE Rhum de la Martinique Spirits FRANCE RomanÃ ©e Saint-Vivant Wines FRANCE Roquefort Cheeses FRANCE Saint-Emilion Wines FRANCE Saint-Julien Wines FRANCE Sauternes Wines FRANCE Val de Loire Wines ITALY Asti Wines ITALY Barbaresco Wines ITALY Barbera d'Alba Wines ITALY Barbera d'Asti Wines ITALY Barolo Wines ITALY Brachetto d'Acqui Wines ITALY Conegliano Valdobbiadene  Prosecco Wines ITALY Dolcetto d'Alba Wines ITALY Fontina (6) Cheeses ITALY Franciacorta Wines ITALY Gorgonzola (7) Cheeses ITALY Grana Padano (8) Cheeses ITALY Grappa Spirits ITALY Mortadella Bologna Meat products (cooked, salted, smoked, etc.) ITALY Parmigiano Reggiano (9) Cheeses ITALY Prosciutto di Parma (10) Meat products (cooked, salted, smoked, etc.) ITALY Prosciutto di S. Daniele Meat products (cooked, salted, smoked, etc.) ITALY Prosciutto Toscano Meat products (cooked, salted, smoked, etc.) ITALY Provolone Valpadana (11) Cheeses ITALY Soave Wines ITALY Taleggio Cheeses ITALY Toscano Oils and fats (butter, margarine, oil, etc.) Olive oil ITALY Toscano/Toscana Wines ITALY Vino Nobile di Montepulciano Wines CYPRUS Ã Ã ¹Ã ²Ã ±Ã ½Ã ¯Ã ± (Zivania) Spirits CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã Ã ±Ã Ã ¯Ã ± (Commandaria) Wines CYPRUS Ã Ã Ã ¶Ã ¿ (Ouzo) (12) Spirits HUNGARY PÃ ¡linka Spirits HUNGARY Szegedi tÃ ©liszalÃ ¡mi/Szegedi szalÃ ¡mi Meat products (cooked, salted, smoked, etc.) HUNGARY Tokaj Wines HUNGARY TÃ ¶rkÃ ¶lypÃ ¡linka Spirits AUSTRIA InlÃ ¤nderrum Spirits AUSTRIA JÃ ¤gertee/Jagertee/Jagatee Spirits POLAND Polska WÃ ³dka/Polish Vodka Spirits POLAND WÃ ³dka zioÃ owa z Niziny PÃ ³Ã nocnopodlaskiej/Herbal vodka from the North Podlasie Lowland Spirits PORTUGAL Douro Wines PORTUGAL Porto, Port or Oporto Wines SLOVAKIA VinohradnÃ ­cka oblasÃ ¥ Tokaj Wines SWEDEN Svensk Vodka/Swedish Vodka Spirits UNITED KINGDOM Scotch Whisky Spirits PART B Geographical indications of the Republics of the Central American Party protected in the EU Party in accordance with Title VI (Intellectual Property) of Part IV of this Agreement COUNTRY NAME PRODUCTS COSTA RICA CafÃ © de Costa Rica Coffee COSTA RICA Banano de Costa Rica Fruits EL SALVADOR CafÃ © Apaneca-Ilamapetec Coffee [EL SALVADOR] [BÃ ¡lsamo de El Salvador] [Plant extract] GUATEMALA CafÃ © Antigua Coffee GUATEMALA Ron de Guatemala Spirits HONDURAS CafÃ ©s del Occidente HondureÃ ±o/Honduras Western Coffee Coffee HONDURAS CafÃ © de Marcala Coffee PANAMA Seco de PanamÃ Spirits (1) Product of Greece or Cyprus. (2) Registered in Guatemala, Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica and El Salvador. (3) Registered in Costa Rica, Honduras, Nicaragua and Panama; opposition procedures still pending in El Salvador and Guatemala. (4) Registered in Costa Rica, Honduras, Nicaragua and Panama; opposition procedures still pending in El Salvador and Guatemala. (5) Registered in Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica, El Salvador and Guatemala. (6) Registered in El Salvador, Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica and Guatemala. (7) Registered in Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica, El Salvador and Guatemala. (8) Registered in Costa Rica, Guatemala, Honduras, Nicaragua and Panama; opposition procedures still pending in El Salvador. (9) Registered in Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica, El Salvador and Guatemala. (10) Registered in Costa Rica, Guatemala, Honduras, Nicaragua and Panama; opposition procedures still pending in El Salvador. (11) Registered in Honduras, Nicaragua and Panama; opposition procedures still pending in Costa Rica, El Salvador and Guatemala. (12) Product of Greece or Cyprus.